DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US 2008/0228331), in view of Muller (US 2011/0299470).
Regarding claim 1, McNerney discloses an aircraft sensor system comprising an aircraft sensor module (18, 22 of Figures) provided in an aircraft, and includes 
an energy harvesting element (34 of Figures) configured to generate power from vibration generated by the aircraft (Para. 0039); 
a power storage unit configured to store power generated by the energy harvesting element (Para. 0038); 
a sensor configured to operate by at least one of the power from the energy harvesting element and the power from the power storage unit (Para. 0038-0039); and 
a wireless communication unit (16 of Figures) configured to operate by at least one of the power from the energy harvesting element and the power from the power storage unit (Para. 0038-0039), and also transmit measurement data measured by the sensor to an external device (14 of Figures) via wireless communication, and 
the sensor module is provided to a wing tip end portion that is a free end of a wing body of the aircraft (see Figure 1).
McNerney does not explicitly disclose wherein the sensor module is an outdoor temperature sensor module configured to measure outdoor temperature of the aircraft.
Muller discloses wherein the sensor module is an outdoor temperature sensor module configured to measure outdoor temperature of the aircraft (Para. 0041, 0073, 0096, 0112).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the sensor of McNerney comprise an outdoor temperature sensor module, as taught by Muller, to provide an improved way of monitoring system components and fixtures in an aircraft and provide sensor information about the wing status and structural monitoring of the aircraft [Muller: Para. 0006, 0016].
Regarding claim 3, McNerney discloses wherein a plurality of the energy harvesting elements (34m of Figures)  are provided, and the plurality of energy harvesting elements are connected to the power storage unit and configured to supply power to the power storage unit (Para. 0038-0039).
Regarding claim 5, McNerney discloses further comprising a data receiver (14 of Figures) configured to receive the measurement data transmitted from the sensor module (18, 22 of Figures; Para. 0026).
Regarding claim 8, McNerney discloses wherein a plurality of the sensor modules (18, 22 of Figures) of same type are provided, and 
each of the plurality of the sensor modules is configured to transmit the measurement data to the data receiver (14 of Figures).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US 2008/0228331), in view of Muller (US 2011/0299470) as applied to claim 1 above, and further in view of Teki (WO 2014/122872 A1).
Regarding claim 4, McNerney discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the wireless communication unit is configured to transmit the measurement data in a long cycle having a longer length than an initial cycle that is initially set.
Teki discloses wherein the wireless communication unit is configured to transmit the measurement data in a long cycle having a longer length than an initial cycle that is initially set (Para. 0015-0019 under [Adjust transmission cycle]).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the wireless communication unit of McNerney configured to transmit the measurement data in a long cycle having a longer length than an initial cycle that is initially set, as taught by Teki, so that the sensor information transmission apparatus can be stably operated for a long time [Teki: Para. 0017 under (Adjust transmission cycle)]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US 2008/0228331), in view of Muller (US 2011/0299470) as applied to claim 1 above, and further in view of Tsubota (JP 2011141811 A).
Regarding claim 6, McNerney discloses wherein the sensor module (18, 22 of Figures) is configured to transmit the measurement data measured by the sensor to the data receiver (14 of Figures) a plurality of times. 
McNerney does not disclose the data receiver is configured to generate normalized measurement data by performing normalization on the basis of a plurality of the measurement data received from the sensor module.
Tsubota discloses the data receiver is configured to generate normalized measurement data by performing normalization on the basis of a plurality of the measurement data received from the sensor module (Para. 0029).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the data receiver of McNerney configured to generate normalized measurement data by performing normalization on the basis of a plurality of the measurement data received from the sensor module, as taught by Tsubota, to shape the received sensor information into context data [Tsubota: Para. 0029].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McNerney (US 2008/0228331), in view of Muller (US 2011/0299470) as applied to claim 1 above, and further in view of Nakade (JP 2005284780 A1).
Regarding claim 9, McNerney discloses all of the elements of the current invention as mentioned above, however does not disclose further comprising: 
an emergency power supply; and 
a wired power supply line configured to supply power from the emergency power supply to the sensor module via a wire.
Nakade discloses further comprising: 
an emergency power supply; and 
a wired power supply line configured to supply power from the emergency power supply to the sensor module via a wire (Para. 0006).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an emergency power supply and a wired power supply line in the system of McNerney configured to supply power from the emergency power supply to the sensor module via a wire, as taught by Nakade, to provide backup power to the sensor modules in the event the primary power source is unavailable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832